Per Curiam.

In rejecting the plan of reorganization recommended by the referee the court stated that though there might be justification for that plan upon the facts, it was precluded from considering it under the law. In holding that it had no power under the Burchill Act (Beal Property Law, §§ 119-123) to approve a plan of reorganization except a corporate reorganization plan, we think the Special Term was in error. The court has power under the statute to approve a plan of liquidation upon a declaration of trust as recommended by the referee, (L. 1936 ch. 830, see title of act; Beal Property Law, § 96, subd. 6; § 121.) For the reasons set forth in the report of the referee *524we think that the plan recommended by him should have been approved by the court.
The order should be reversed, with twenty dollars costs and disbursements, the motion to confirm report of the referee granted and the plan of .reorganization recommended by him is approved.
Martin,. P. J., Townley, Dore, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with twenty dollars costs and disbursements, the motion to confirm report of the referee granted and the plan of reorganization recommended by him approved. Settle order on notice.